FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Filing of Annual Report on Form 20-F for the year ended December 31, 2013 Autonomous City of Buenos Aires, March 28, 2014 Filing of 2013 Annual Report on Form 20-F In accordance with the requirement of the NYSE Listed Company Manual, YPF S.A. informs that it has filed its Annual Report on Form 20-F for the fiscal year 2013 with the United States Securities and Exchange Commission (“SEC”). The document is also posted on: http://www.ypf.com. Hard copies of the complete audited financial statements, may be obtained free of charge by shareholders upon request. For a copy of the annual report, requests should be directed to: Investor Relations Macacha Güemes 515 (C1106BKK) Ciudad Autónoma de Buenos Aires ARGENTINA inversoresypf@ypf.com Nicolas Arceo Director YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: March 28, 2014 By: /s/ Nicolas Arceo Name: Title: Nicolas Arceo Director
